ON REHEARING.
(3) On the original submission of this case, the appellee discussed and invited our rulings upon questions presented by the bill of exceptions, treating the bill set *645out in the transcript as a legal bill, and the signature of the judge thereto as shown by the transcript as an approval and signing of the bill, as well as an endorsement by him showing the date of presentation. The signature of the judge appears at the conclusion of the bill as set out in the transcript, following the statement that same is tendered as the appellant’s legal bill of exceptions in the case when signed by the presiding judge, and although the signature is immediately preceded by the date and the word “presented,” it might be taken as a signature of approval to the bill, while! ■at the same time showing presentation. At least we do not think the view.taken by the appellee on the original submission, when we were invited to consider and pass on the court’s rulings, as presented by the bill, to be unwarranted, and we do not deem the question as to the bill not being shown by the transcript to have been properly signed, now raised by the appellee for the first time on application-for rehearing, to be meritorious, and the application for a rehearing will be denied.
Overruled.